DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Rejection is in response to Applicant’s Remarks/Amendments filed on 1 October, 2021. The amendments have been entered, and accordingly, claims 1-14 remain pending.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 recites, “the one of the plurality of third members third member”, which should be corrected to - -the one of the plurality of third members .
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-3, 6-8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over TAKESHI (JP 2015/028416 A – published 12 February, 2015; see provided English machine translation for appropriate citations), in view of ASO (US 2013/0139538 A1).
As to claim 1, TAKESHI discloses a heat exchanger (1; par. 13, line 114), comprising:
a plurality of first members (2, which includes 2a, 2b, and 2c; par. 13, line 116; see figures 1a and 1b);
a plurality of second members (combination of 3/6 and 4/6; see figures 1a and 1b) located between adjacent first members of the plurality of first members (par. 14, line 123- par. 15, line 142; see figures 1a and 1b), where
the plurality of first members each comprise
	a plurality of openings (14; figure 2; par. 15, lines 136-142), and
	a first fluid flow path (8) connected to the plurality of openings (par. 14, line 123-par. 15, line 142; see communication in figures 1a/1b at position of openings, 14),
the plurality of second members each comprise
	a second flow path (7/9) connected to the openings of the adjacent first members (par. 17, line 159- par. 18, line 171; par. 21, lines 193-195; see communication in figures 1a and 1b at position of openings, 14), and
the plurality of openings and the first flow path of the first members, and the second flow path of the second members define a flow path (combination of 7, 8, and 9) for a first fluid (par. 13, lines 117-119; par. 17, line19- par. 18, line 171; par. 21, lines 193-195), and a region between the adjacent first members defines flow path(10) for a second fluid (par. 13, lines 117-119; par. 17, lines 159 – 165).

ASO, however, is within the field of endeavor provided a heat exchanger construction (figures 2a-2b, at least). ASO teaches a plurality of first members (33) which are connected to a plurality of second members (31/32) so as to provide a fluid flow path for a first fluid (par. 28, lines 3-8) and a region between adjacent first members to define a flow path for a second fluid (region where 24/24a/34/35 are positioned between first members, 33, which is used for refrigerant (par. 30, lines 1-4 and par. 37, lines1 – par. 38, line 13).  Furthermore, ASO teaches a plurality of third members (34; figure 2a and 2b) extending toward the region on the first member (as shown in figures 2a and 2b), each of the plurality of third members connecting one of the plurality of first members with another one of the plurality of first members (par. 29, lines 1-4; see figures 2a and 2b), and a plurality of fourth members (35; figure 2b), the plurality of fourth members being spaced form the plurality of first members (shown in figures 2b).  ASO teaches a first end of each of the plurality of fourth members connects to one of the plurality of third members and a second end of each of the plurality of fourth members connects to an other one of the plurality of third members (see figure 2b wherein two different ends of the fourth member, 35, is connected to different plurality of third members; par. 29, lines 1-6). In particular, ASO teaches the addition of the plurality third and fourth members for the purpose of heat transfer, as they are constructed from materials with high thermal conductivity, so as to achieve the same temperature as the fluid flowing within the plurality of first members, which would be understood to aid in heat transfer to the refrigerant flowing between the second flow path at the region between adjacent first members (par.29, lines 1-14; par. 37, line 1 – par. 38,line 13, at least which discusses heat transfer among the fluids at the different fluid flow paths). Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed to modify TAKESHI with the teachings of ASO, to incorporate a plurality of third and fourth members, as defined by the claim, for the above reasons of heat transfer between different fluids.

As to claim 2, TAKESHI, as modified by ASO, previously taught the incorporation of a plurality of third members. However, TAKESHI, as presently modified, does not disclose the remaining requirements of the plurality of third members.
However, ASO further teaches wherein one of the plurality of third members is connected to the one of the plurality of first members and the other one of the plurality of first members which are transverse to the one of the plurality of third members (figure 2a; par. 29, lines 1-4). In particular, ASO teaches the addition of the plurality third members for the purpose of heat transfer, as they are constructed from materials with high thermal conductivity, so as to achieve the same temperature as the fluid flowing within the plurality of first members, which would be understood to aid in heat transfer to the refrigerant flowing between the second flow path at the region between adjacent first members (par.29, lines 1-14; par. 37, line 1 – par. 38,line 13, at least which discusses heat transfer among the fluids at the different fluid flow paths). Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed to modify TAKESHI with the teachings of ASO, to incorporate a plurality of third members, as defined by the claim, for the above reasons of heat transfer between different fluids.

As to claim 3, TAKESHI, as modified by ASO, previously taught the incorporation of a plurality of third members. However, TAKESHI, as presently modified, does not disclose the remaining requirements of the plurality of third members.
However, ASO further teaches wherein the plurality of third members are located at intervals (figure 2a). In particular, ASO teaches the addition of the plurality third members for the purpose of heat transfer, as they are constructed from materials with high thermal conductivity, so as to achieve the same temperature as the fluid flowing within the plurality of first members, which would be understood to aid in heat transfer to the refrigerant flowing between the second flow path at the region between adjacent first members (par.29, lines 1-14; par. 37, line 1 – par. 38,line 13, at least which discusses heat transfer among the fluids at the different fluid flow paths). Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed to modify TAKESHI with the teachings of ASO, to incorporate a plurality of third members, as defined by the claim, for the above reasons of heat transfer between different fluids.

As to claim 6, TAKESHI, as modified by ASO, previously taught the incorporation of a plurality of third members and fourth members. However, TAKESHI, as presently modified, does not disclose the remaining requirements of the plurality of third members and fourth members.
However, ASO further teaches wherein the plurality of fourth members extends from the plurality of third members toward the region (figure 2b; par. 29, lines 1-6). In particular, ASO teaches the addition of the plurality third and fourth members for the purpose of heat transfer, as they are constructed from materials with high thermal conductivity, so as to achieve the same temperature as the fluid flowing within the plurality of first members, which would be understood to aid in heat transfer to the refrigerant flowing between the second flow path at the region between adjacent first members (par.29, lines 1-14; par. 37, line 1 – par. 38,line 13, at least which discusses heat transfer among the fluids at the different fluid flow paths). Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed to modify TAKESHI with the teachings of ASO, to incorporate a plurality of third and fourth members, as defined by the claim, for the above reasons of heat transfer between different fluids.

As to claim 7, TAKESHI, as modified by ASO, previously taught the incorporation of a plurality of third members and fourth members. However, TAKESHI, as presently modified, does not disclose the remaining requirements of the plurality of third members and fourth members.
However, ASO further teaches wherein the plurality of fourth members are located at intervals (see figure 2a and 2b). In particular, ASO teaches the addition of the plurality third and fourth members for the purpose of heat transfer, as they are constructed from materials with high thermal conductivity, so as to achieve the same temperature as the fluid flowing within the plurality of first members, which would be understood to aid in heat transfer to the refrigerant flowing between the second flow path at the region between adjacent first members (par.29, lines 1-14; par. 37, line 1 – par. 38,line 13, at least which discusses heat transfer among the fluids at the different fluid flow paths). Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed to modify TAKESHI with the teachings of ASO, to incorporate a plurality of third and fourth members, as defined by the claim, for the above reasons of heat transfer between different fluids.

As to claim 8, TAKESHI, as modified by ASO, previously taught the incorporation of a plurality of third members and fourth members. However, TAKESHI, as presently modified, does not disclose the remaining requirements of the plurality of third members and fourth members.
However, ASO further teaches wherein the plurality of fourth members re connected to the third members which is transverse to the plurality of fourth members (see figure 2a and 2b; par. 29, lines 1-13). In particular, ASO teaches the addition of the plurality third and fourth members for the purpose of heat transfer, as they are constructed from materials with high thermal conductivity, so as to achieve the same temperature as the fluid flowing within the plurality of first members, which would be understood to aid in heat transfer to the refrigerant flowing between the second flow path at the region between adjacent first members (par.29, lines 1-14; par. 37, line 1 – par. 38,line 13, at least which discusses heat transfer among the fluids at the different fluid flow paths). Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed to modify TAKESHI with the teachings of ASO, to incorporate a plurality of third and fourth members, as defined by the claim, for the above reasons of heat transfer between different fluids.

As to claim 14, TAKESHI, as modified by ASO, previously taught the incorporation of a plurality of third members and fourth members. However, TAKESHI, as presently modified, does not disclose the remaining requirements of the plurality of third members and fourth members.
However, ASO further teaches wherein at least one of the plurality of fourth members connect one of the plurality of third members with another one of the plurality of third members(see figure 2a and 2b; par. 29, lines 1-13). In particular, ASO teaches the addition of the plurality third and fourth members for the purpose of heat transfer, as they are constructed from materials with high thermal conductivity, so as to achieve the same temperature as the fluid flowing within the plurality of first members, which would be understood to aid in heat transfer to the refrigerant flowing between the second flow path at the region between adjacent first members (par.29, lines 1-14; par. 37, line 1 – par. 38,line 13, at least which discusses heat transfer among the fluids at the different fluid flow paths). Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed to modify TAKESHI with the teachings of ASO, to incorporate a plurality of third and fourth members, as defined by the claim, for the above reasons of heat transfer between different fluids.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over TAKESHI (JP 2015/028416 A – published 12 February, 2015; see provided English machine translation for appropriate citations), in view of ASO (US 2013/0139538 A1) and PACHAIYAPPAN (see NPL: “Processing Techniques of a Silicon Carbide Heat Exchanger and its Capable Properties - A Review” - PACHAIYAPPAN (August 2015); previously provided to the Applicant in the Non-Final Office Action mailed on 30 September, 2020).
As to claim 10, TAKESHI, as modified by ASO, previously taught the incorporation of a plurality of third members and fourth members to the first and second members. However, TAKESHI, as presently modified, does not disclose the remaining requirements of the plurality of first through fourth members.
However, Applicant is advised "the selection of a known material based on its suitability for its intended use supported a prima facie obviousness", and that the selection of a material known within the heat exchanger art is not inventive, as it would have been obvious to one having ordinary skill within the art to select the material based on known principles (e.g., PACHAIYAPPAN discloses in the abstract that silicone carbide is known to be fabricated as a heat exchanger for high temperature applications that are capable of withstanding temperatures of 1425°C, in addition to being corrosion and chemical erosion resistant. Based on this, depending upon the application of the heat exchanger and working fluids utilized, it could be advantageous to change materials of the heat exchanger from metals known within the art to that of silicon carbide based on these advantageous mechanical properties). This determination by the courts was denoted within the selection of a plastic material for the construction of a mechanical assembly resembling a common lipstick container except that the cosmetic body of sticklike form has a follower embedded in the lower end and is moved by turning a known attachment to the threaded stem disposed axially of and inside the cosmetic stick.  It was argued by the Appellant that, applicant has had to select [plastic] for his particular purpose, even though it was cited by the Examiner that Anderson (US 2,506,984) showed a similar container molded from plastic.  The courts held that "mere selection of known plastic to make a container-dispenser of a type made of plastics prior to the invention, the selection of the plastics being on the basis of suitability for the intended use, would be entirely obvious”. Therefore, with regards to the present application, it would have been obvious for one having selected silicon carbide material, as one having ordinary skill within the heat exchanger art knows to select the material based on application of the heat exchanger of which might be subjected to high temperatures that exceed those of metals, or subjected to working fluids that could cause corrosion of metallic heat exchangers or chemical erosion thereof.  For this, one having ordinary skill within the art, prior to the date the invention was effectively filed, would have found it entirely obvious to provide that the first through fourth members of the heat exchanger could be made of silicon carbide.

Allowable Subject Matter
Claims 4-5, 9, and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        10/22/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763